Name: Commission Regulation (EC) No 1790/94 of 20 July 1994 determining the extent to which applications lodged in July 1994 for import licences for fresh, chilled or preserved beef and veal under the import arrangements provided for in the Bilateral Agreement between the Community and Sweden can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 186/28 Official Journal of the European Communities 21 . 7. 94 COMMISSION REGULATION (EC) No 1790/94 of 20 July 1994 determining the extent to which applications lodged in July 1994 for import licences for fresh, chilled or preserved beef and veal under the import arrangements provided for in the Bilateral Agreement between the Community and Sweden can be accepted (Text with EEA relevance) in respect of the following period ; whereas, given the quantities remaining in respect of the third period, the quantities available for Sweden for the fourth period, from 1 October to 31 December 1994, should therefore be determined, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 266/94 of 4 February 1994 laying down detailed rules for the application in 1994 of the import arrangements for beef and veal provided for in the Bilateral Agreement between the Community and Sweden ('), as amended by Regula ­ tion (EC) No 394/94 (2), and in particular Article 4 (4) thereof, Whereas Articles 1 ( 1 ) and 2 ( 1 ) of Regulation (EC) No 266/94 fix the quantity of fresh or chilled beef and veal falling within CN code 0201 and products falling within CN code 1602 50 31 , 1602 50 39 or 1602 50 80 origina ­ ting in Sweden which may be imported under special conditions during the period 1 July to 30 September 1 994 ; whereas import licences for meat falling within CN code 0201 have not been requested ; whereas, however, applications for preserved meat may be granted for the full quantities applied for ; Whereas Article 2 (2) of Regulation (EC) No 266/94 states that if during 1994 the quantities for which applications for import licences have been submitted for the first, second or third period specified in paragraph 1 of that Article are less than the quantities available, the remai ­ ning quantities are to be added to the quantities available HAS ADOPTED THIS REGULATION : Article 1 1 . The applications for import licences submitted according to Article 4 ( 1 ) of Regulation (EC) No 266/94 shall be granted for the full quantities applied for. 2. The quantities available for the period referred to in Article 2 ( 1 ) of Regulation (EC) No 266/94 from 1 October to 31 December 1994 amount to :  4 000 tonnes, expressed as carcase weight, of beef falling within CN code 0201 ,  794,30 tonnes, expressed as carcase weight, of beef falling within CN code 1602 50 31 , 1602 50 39 or 1602 50 80 . Article 2 This Regulation shall enter into force on 25 July 1 994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 32, 5 . 2. 1994, p. 9 . (2) OJ No L 53, 24. 2. 1994, p. 13 .